PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/216,805
Filing Date: 11 Dec 2018
Appellant(s): MediaTek Inc.



__________________
Robert A. Jensen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 14, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lobsiger et al. (U.S. Patent Application Publication 2014/0375362, hereafter Lobsiger).

(2) Response to Argument
On pages 3 and 4 of the Appeal, Appellant asserts that Lobsiger does not teach “a feedback current signal representing a current level in the switch” because one of ordinary skill in the art would have understood the rate of change of a parameter (i.e., current) does not represent the parameter itself. Examiner respectfully disagrees. Lobsiger teaches a feedback current signal representing a current level in the switch (via 102, ki, and -dic/dt), where the change in levels of the collector current over time is measured ([0039]). A current slope measurement -dic/dt would necessarily represent a current level in the switch (the collector current) in order to calculate the slope. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “representing a current level in the switch” is only a direct current measurement and does not include further values that are derived from a current measurement) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, “representing a current level” has been interpreted as a current signal that can be derived from the current level in the switch, and does not preclude a current slope measurement -dic/dt because the current slope represents different collector current values over time. Therefore, Lobsiger teaches “a feedback current signal representing a current level in the switch.”
Further on page 4 of the Appeal, Appellant asserts that Lobsiger teaches that the current slope measurement is determined by measuring the voltage across the emitter’s parasitic bonding wire inductance LE, which Lobsiger states is proportional to the time derivative of the current. Examiner respectfully disagrees for the reasons stated above, where the term “representing a current level” has been interpreted as a current signal that can be derived from the current level in the switch, and does not preclude a current slope measurement -dic/dt because the current slope represents different collector current values over time.
Further on page 4 and page 5 of the Appeal, Appellant asserts that Lobsiger does not teach “a difference between the current reference signal and the feedback current signal” because the summation circuit at the input to the PI-controller in Figure 12 does not produce the difference between the two signals. Examiner respectfully disagrees. Lobsiger teaches a current reference signal (output of kv; [0039]) and a feedback current signal (-dic/dt) which are input to the summation circuit at the input of the PI-controller. The summation circuit adds the negative value of -dic/dt in order to produce a control error value ([0038]). The control error value (the difference between the reference and feedback signals) controls the gate current IG to prevent current and voltage overshoots during switching (via PI-controller; [0034]). Therefore, Lobsiger teaches “a difference between the current reference signal and the feedback current signal.”

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
Conferees:
/Menatoallah Youssef/SPE, Art Unit 2849                                                                                                                                                                                                        
/Thomas M Hammond III/TQAS, Technology Center 2800                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.